                  Case 18-10512-KBO           Doc 1034        Filed 10/27/19        Page 1 of 32



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )    Chapter 11
                                                                 )
    ZOHAR III, CORP., et al.,1                                   )    Case No. 18-10512 (KBO)
                                                                 )
                                      Debtors.                   )    (Jointly Administered)
                                                                 )
                                                                 )    Related to Docket Nos. 999, 1001,
                                                                 )    1003

                   DURA DEBTORS’ OBJECTION TO THE
        ZOHAR FUNDS’ MOTION FOR ENTRY OF AN ORDER PURSUANT TO
      BANKRUPTCY RULE 1014(b) DETERMINING THAT THE DURA DEBTORS’
     BANKRUPTCY CASES SHOULD PROCEED IN THE DISTRICT OF DELAWARE


             Dura Automotive Systems, LLC and certain of its direct and indirect subsidiaries that are

debtors and debtors in possession (collectively, “Dura” or the “Dura Debtors”) in the proceedings

styled as In re Dura Automotive Systems, LLC, et al., No. 19-06741 (RSM) (Bankr. M.D. Tenn.),

pending before the United States Bankruptcy Court for the Middle District of Tennessee

(the “Tennessee Bankruptcy Court”), respectfully represent as follows in support of this objection

to The Zohar Funds’ Motion for Entry of an Order Pursuant to Bankruptcy Rule 1014(b)

Determining that the Dura Debtors’ Bankruptcy Cases Should Proceed in the District of Delaware

[Docket No. 999] (the “Venue Motion”):2




1     The debtors in these chapter 11 cases, along with the last four digits of each debtor’s entity’s federal tax
      identification number, are: Zohar III, Corp. (9612); Zohar II 2005-1, Corp. (4059); Zohar CDO 2003-1, Corp.
      (3724); Zohar III, Limited (9261); Zohar II 2005-1, Limited (8297); and Zohar CDO 2003-1, Limited (5119).
      The Zohar Funds’ service address is 350 Fifth Avenue, c/o Goldin Associates, LLC, New York, NY 10118.

2     Capitalized terms used but not defined in this objection shall have the meanings ascribed to such terms in the
      Venue Motion.
              Case 18-10512-KBO             Doc 1034        Filed 10/27/19        Page 2 of 32



                                          Preliminary Statement

        1.       The Dura Debtors and their non-debtor affiliates operate a global business

enterprise that is comprised of 25 facilities and employs more than 7,400 employees located in

three states and thirteen countries throughout North America, South America, Europe, and Asia.

In recent months, however, Dura has faced an existential liquidity crisis due to the long-running

ownership dispute between Ms. Lynn Tilton and the Zohar Funds,3 which has led prospective

lenders to refuse to provide financing, made credit insurance more difficult to obtain, and resulted

in certain customers placing Dura on “no bid” lists, resulting in reduced liquidity and revenue.

        2.       To chart a path forward, Dura appointed two distinguished restructuring

professionals—Marc Beilinson and Jill Frizzley—as independent managers and engaged

independent advisers.       Following analysis and stakeholder engagement, Dura’s independent

managers determined that a chapter 11 filing was necessary to obtain access to new capital. In

connection therewith, Dura’s independent managers carefully considered potential venue options,

which included the Middle District of Tennessee, the Eastern District of Michigan, and the District

of Delaware. In particular, Dura’s independent managers sought to determine which venue would

facilitate the most active and convenient involvement of Dura’s customers, supply chain partners,

other vendors, and employees, as well as mitigate the overhang of the Zohar ownership dispute on

Dura’s value-maximizing restructuring. The Middle District of Tennessee was the clear choice:

it is home to two of Dura’s five U.S. plants, nearly half of Dura’s U.S. workforce, approximately

20 customers, and over 450 trade vendors; Nashville is also conveniently located for Dura’s

Detroit-based management team, most of Dura’s restructuring advisors, and a critical mass of



3   See Tilton et al., v. Zohar CDO 2003-1 Ltd. et al., Case No. 17-016240-CB (Mich. Cir. Ct. Nov. 10, 2017).

                                                        2
            Case 18-10512-KBO          Doc 1034      Filed 10/27/19     Page 3 of 32



Dura’s largest trade creditors, which have a unique role to play in automotive restructurings. While

Delaware—another potential venue—is convenient for certain of the Zohar Funds’ attorneys, Dura

respectfully submits that the interests of the individuals that are the lifeblood of Dura’s business

(who are principally located near Tennessee and certain nearby states, and not Delaware) should

take precedence over the travel conveniences of certain of the Zohar Funds’ professionals.

Additionally, Dura’s independent managers determined that a Nashville bankruptcy case would

not affect the substantive rights or obligations of the Zohar Funds or any other party to the Zohar

Funds’ settlement agreement [Docket No. 266-1] (the “Settlement Agreement”). Accordingly, on

October 17, 2019, Dura’s independent managers caused Dura to commence chapter 11 cases with

the Tennessee Bankruptcy Court.

       3.      Postpetition, Dura and its advisers have worked around the clock to maximize

stakeholder value, including for the Zohar Funds, the lenders under Dura’s $104 million

prepetition term loan facility. Dura’s drive to foster stakeholder consensus culminated in

Wednesday’s agreement with Bardin Hill to replace Dura’s existing DIP and prepetition

revolving credit facilities provided by Patriarch Partners Agency Services, LLC and certain of

its affiliates. The consensual Bardin Hill DIP facility (which is supported by the Zohar Funds)

will maximize stakeholder value in various ways by: (a) providing capital necessary for Dura to

invest in its business; (b) financing Dura’s dual-track sale and plan processes; and (c) obviating

further distracting litigation regarding the propriety of the former Patriarch Partners-backed DIP

facility. Dura intends to build on this momentum on Monday, when it plans to convene an all-

hands summit with Bardin Hill and the Zohar Funds (including their CRO and independent

director, both of whom Dura expects will have input into its sale process) in New York City to

chart the path forward for Dura’s dual-track sale and plan processes, as well as other key matters.

                                                 3
            Case 18-10512-KBO          Doc 1034     Filed 10/27/19     Page 4 of 32



Dura also plans to continue to engage with certain key customers, supply chain partners, and other

key operational stakeholders to regarding Dura’s sale process and chapter 11 exit strategy.

       4.      This record notwithstanding, the Zohar Funds continue to seek to deprive the Dura

Debtors of their chosen forum in the Middle District of Tennessee. The Venue Motion—which

the Zohar Funds filed before Dura entered into the Bardin Hill DIP facility and have refused to

withdraw or adjourn following the Bardin Hill announcement—has already cast a pall over Dura’s

restructuring process and exacerbated the significant financial and operational challenges faced by

any operating business in chapter 11. And the requested relief, if granted, will only drag Dura’s

operating business into the long-running ownership dispute between Ms. Tilton and the Zohar

Funds, at the expense of Dura’s operations, employee retention efforts, vendor initiatives, and

independent, value-maximizing sale process overseen by Dura’s independent managers.

       5.      This Court should reject the Zohar Funds’ efforts to dictate Dura’s venue in the

Middle District of Tennessee, which is an indisputably proper venue pursuant to 28 U.S.C. § 1408.

The Venue Motion raises fundamental issues of bankruptcy law and policy that go to the heart of

the integrity of the bankruptcy system. Bankruptcy law is clear: the Dura Debtors’ choice of

forum, when legally proper (as here), is entitled to great weight and should only be overturned if

the Zohar Funds demonstrate, by a preponderance of the evidence, that the transfer of venue is

warranted in the interest of justice or convenience of the parties. The heavy burden required to

overrule a debtor’s venue determination is in recognition of the fact that no party other than Dura

is a fiduciary for all of its stakeholders (including the Zohar Funds, which are holders of Dura’s

prepetition term loan facility claims). Indeed, the federal venue statute provides a debtor with

maximum flexibility to select an appropriate venue to achieve its restructuring goals.



                                                4
            Case 18-10512-KBO          Doc 1034     Filed 10/27/19     Page 5 of 32



       6.      There is no question that this Court is fully capable of handling a case of this

magnitude; indeed, Dura’s proposed restructuring counsel regularly advises clients to commence

cases in Delaware to leverage the unparalleled sophistication of this District’s bench and bar,

familiarity with complex restructuring matters, and innovative procedures that allow debtors and

their stakeholders to efficiently prosecute their restructuring processes.      Respectfully, the

Tennessee Bankruptcy Court is equally adept, and other factors in this matter weigh in favor of

venue in the Middle District of Tennessee. As an initial matter, the Zohar Funds do not assert that

they are affiliates of the Dura Debtors, as required by Bankruptcy Rule 1014(b). Rather, the Zohar

Funds rely on Ms. Tilton’s separate connections to the Zohar Funds and the Dura Debtors. In any

event, the Dura Debtors have no operations, employees, or other ties to Delaware other than that

certain Dura Debtors are organized under Delaware law. In contrast, as highlighted below, of

Dura’s five U.S. manufacturing facilities, two are located in Tennessee, and Dura conducts

business with 20 customers and 458 suppliers in Tennessee.




                                                5
             Case 18-10512-KBO          Doc 1034       Filed 10/27/19     Page 6 of 32



       7.      Further, the only purported connection (other than place of organization) between

Delaware and the Dura Debtors is the “monetization process” set forth in the Settlement

Agreement. As this Court is aware, the Zohar Funds, Ms. Tilton, certain Patriarch stakeholders,

MBIA Insurance Corp., and a controlling class of noteholders of one of the Zohar Funds are party

to the Settlement Agreement, which is intended to facilitate the refinancing and monetization of

certain of Ms. Tilton’s portfolio companies, including Dura.            Pursuant to the Settlement

Agreement, the Zohar Funds’ CRO and Ms. Tilton have full and joint authority to conduct a

process to monetize Ms. Tilton’s portfolio companies through an equity sale, asset sale, or

refinancing. Importantly, while Ms. Tilton and Dura’s former revolving lender are parties to

the Settlement Agreement, Dura is not a party to that agreement. Those parties cannot now

prevent Dura’s independent managers from making decisions based on an agreement to which

Dura is not a party. Dura has broader interests than simply monetizing its assets through a sale or

refinancing; unlike the Zohar Funds, which are fiduciaries for their own narrow interests, Dura has

a fiduciary duty to maximize value for its estate, including trade creditors, which are collectively

owed at least $49 million. At the same time, the Dura Debtors’ chapter 11 cases are not necessarily

inconsistent with the goal of the monetization process because the Dura Debtors intend to market

and conduct a sale process to maximize value for all stakeholders, and the Bardin Hill-backed DIP

facility will likely result in input by the Zohar Funds and their independent director in that process.

       8.      Furthermore, the fact that certain Dura Debtors are formed under Delaware law is

insufficient to overcome the Zohar Funds’ high burden of demonstrating that the Dura Debtors’

venue choice is contrary to the interest of justice. If this was a sufficient connection to defeat the

Dura Debtors’ venue choice, then nearly all large bankruptcies would likely have to be filed in, or

transferred to Delaware, based on the fact that over 1.4 million businesses are incorporated in

                                                  6
              Case 18-10512-KBO               Doc 1034         Filed 10/27/19         Page 7 of 32



Delaware. That, however, is not what the venue statute provides. Nor are the Dura Debtors aware

of any reported cases where a court has transferred venue from a debtor’s chosen

forum—in a venue where the debtor has substantial operations—to a venue where the only

significant connection is place of organization. This Court should not become the first to do so.

Moreover, such relief is not necessary: this Court will retain jurisdiction to allocate the sale

proceeds among the Zohar Funds and to adjudicate any purported breaches of, and causes of action

arising under, the Settlement Agreement.4

        9.       Simply put, the Zohar Funds cannot pull the Dura Debtors’ chapter 11 filings into

this Court in an attempt to bootstrap the Dura Debtors’ independent need to restructure into the

long-running ownership dispute between Ms. Tilton and the Zohar Funds. Accordingly, for the

reasons set forth herein, the Dura Debtors respectfully submit that this Court should deny the

Venue Motion and allow the Dura Debtors’ chapter 11 cases to proceed in Nashville.

                                                   Background

        10.      The Dura Debtors and their non-Debtor affiliates (collectively, the “Company”)

operate 25 facilities in 13 countries throughout North America, South America, Europe, and Asia.

The Company is a global Tier 1 automotive supplier specializing in the design, engineering, and

manufacturing of products that support the evolution of automotive mobility, with a special recent

emphasis on the electric vehicle. The Company produces a broad array of automotive products

and systems, however, over the past four years, the Company has focused its portfolio to meet the


4   To the extent there are purported violations of the Settlement Agreement by any party subject to that settlement
    agreement, the Dura Debtors believe that this Court could and should resolve such dispute without regard to
    whether the Dura Debtors’ cases are pending in Tennessee or Delaware. Relatedly, the Zohar Funds assert that
    all claims between the Zohar Funds and Dura Debtors should be “centralized”—presumably in this Court. (Venue
    Motion at ¶¶ 28-29.) However, the only claims that the Zohar Funds have against Dura are limited to the Zohar
    Funds’ claims under the Dura term loans. And in any event, Dura has stipulated in its DIP order to the allowability
    of those claims against Dura.

                                                          7
               Case 18-10512-KBO               Doc 1034        Filed 10/27/19         Page 8 of 32



next generation of automotive platforms and has strategically exited low-margin to no-margin

business lines.

        11.       The Company is a living, breathing business enterprise that is a leading independent

designer and manufacturer of automotive systems, including mechatronic systems, 5 exterior

systems, and lightweight structural systems, among others. The Company’s three main product

segments generated approximately $1.1 billion in global sales in 2018, and the Company’s

products are supplied for uses in many of the most popular car, light truck, sport utility, and multi-

activity-vehicle models worldwide. The Company markets its products to most major original

equipment manufacturers (“OEMs”) in North America, South America, Asia, and Europe, as well

as many leading Tier 1 automotive suppliers.                    The Company’s manufacturing, sales, and

engineering centers in Brazil, China, the Czech Republic, France, Germany, India, Japan, Korea,

Mexico, Portugal, Romania, the United Kingdom, and the United States serve the Company’s

worldwide customer base by providing customers with convenient design and engineering

expertise close to the customers’ development locations.

        12.       In recent years, the Company’s manufacturing presence has significantly increased

in Tennessee. As of June 2008, Dura had made a substantial operational shift, relocating their

shifters production, cable manufacturing, and production capacity to Tennessee.6 Today, Dura


5   Mechatronic systems utilize microprocessors and software to control the motion of mechanical devices.

6   Dura and certain of its subsidiaries filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code
    in this Court in 2006 (the “2006 Dura Debtors”). On December 27, 2011, this Court entered a final decree closing
    the 2006 Dura Debtors’ chapter 11 cases. Nothing in the Bankruptcy Code or the Bankruptcy Rules require a
    debtor to file in the same jurisdiction as prior cases. Indeed, numerous other debtors have filed subsequent chapter
    11 cases in a different jurisdiction than their first filing. See In re Filene’s Basement, Inc., No. 99-16985 (WCH)
    (Bankr. D. Mass. Aug. 23, 1999), No. 09-11525 (MFW) (Bankr. D. Del. May 4, 2009), and No. 11-13511 (KJC)
    (Bankr. D. Del. Nov. 2, 2011); In re Global Aviation Holdings Inc., No. 12-40783 (CEC) (Bankr. E.D.N.Y. Feb.
    5, 2012) and No. 13-12945 (MFW) (Bankr. Del. Nov. 12, 2013); In re Interstate Bakeries Corp., No. 04-45814
    (Bankr. W.D. Mo. Sept. 22, 2004) and In re Hostess Brands, Inc., No. 12-22052 (RDD) (Bankr. S.D.N.Y. Jan.
    11, 2012); In re Patriot Coal Corp., No. 12-12900 (SCC) (Bankr. S.D.N.Y. July 9, 2012) (cases transferred to the
    Eastern District of Missouri on November 27, 2012 (No. 12-51502 (KASS) (Bankr. E.D., Mo. July 9, 2019)), No.
                                                          8
             Case 18-10512-KBO            Doc 1034        Filed 10/27/19       Page 9 of 32



employs approximately 800 individuals in the United States, almost half of which are located in

Tennessee, two of Dura’s five U.S. manufacturing facilities are located in Tennessee, and Dura’s

business is supplied by over 450 suppliers located in Tennessee.

       13.     Dura’s ability to operate and grow its business has been negatively affected by its

funded indebtedness and the Zohar overhang. More specifically, earlier this year, despite an

extensive process to refinance its European credit facilities, Dura was unable to obtain any

committed financing because potential lenders were unwilling or unable to provide financing given

the pendency of ongoing disputes in the Zohar Funds’ chapter 11 proceedings and the Zohar term

loan having matured and defaulted without extension or repayment. Additionally, Dura was

denied credit insurance by two leading credit insurance providers in 2018 and lost coverage from

the last leading provider in August of 2019 due to the pall of uncertainty created by the Zohar

dispute. Indeed, five OEMs—three in Detroit and two in Europe—have placed Dura on “no-bid”

status due to these issues.

       14.     By September 2019, Dura determined that it would likely exhaust all of its

remaining liquidity by the end of October and that a chapter 11 filing may be necessary to obtain

access to new capital. As a result, Dura retained Jefferies LLC (“Jefferies”) as financial adviser,

Kirkland & Ellis LLP (“Kirkland”) as restructuring counsel, and Portage Point Partners, LLC

(“Portage Point”) as restructuring adviser to assess restructuring alternatives.

       15.     At the same time, Dura determined that it was appropriate to modify its governance

structure, where its CEO, Ms. Tilton, acted as Dura’s sole manager. Accordingly, as noted above,




   15-32450 (KLP) (Bankr. E.D. Va. May 12, 2015), and In re Blackhawk Mining, LLC, No. 19-11595 (LSS) (Bankr.
   D. Del. July 19, 2019); In re Westmoreland Coal Company, No. 94-01066 (PJW) (Bankr. D. Del. Nov. 8, 1994),
   No. 96-26092 (MSK) (Bankr. D. Colo. Dec. 23, 1994), and No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 9, 2018).

                                                     9
             Case 18-10512-KBO          Doc 1034       Filed 10/27/19    Page 10 of 32



two independent managers were appointed, who were selected without Ms. Tilton’s involvement

other than agreeing to the principle of appointing independent managers. On October 12, 2019,

Dura appointed Marc Beilinson and Jill Frizzley as independent managers. Mr. Beilinson is the

managing partner of Beilinson Advisory Group, LLC and has served as independent director, chief

restructuring officer, or similar positions for dozens of distressed companies. He previously was

a partner at Pachulski, Stang, Ziehl & Jones LLP.        Ms. Frizzley is the president of Wildrose

Partners LLC and has over twenty years of experience in corporate governance and debt

restructuring situations, including as an attorney at Shearman & Sterling LLP and Weil, Gotshal

& Manges LLP. Mr. Beilinson and Ms. Frizzley are fully independent from Ms. Tilton—indeed,

neither spoke to Ms. Tilton in connection with this matter prior to the filing of the chapter 11 cases,

nor do they know Ms. Tilton personally.

       16.     Mr. Beilinson and Ms. Frizzley directed the Dura Debtors and their advisors to

evaluate consensual refinancing options in an attempt to avoid a chapter 11 filing. However,

notwithstanding Dura’s good-faith efforts, Mr. Beilinson and Ms. Frizzley determined that it was

likely necessary to file for chapter 11 to access additional capital. In connection with the

chapter 11 filing, Dura’s independent managers, with the assistance of Dura’s advisors, carefully

evaluated the venue in which Dura should file. In particular, Dura’s independent managers sought

to determine which venue would permit the active involvement of Dura’s customers, supply chain

partners, other vendors, and employees. The independent managers also considered the substantial

operational and financial headwinds that the disputes in the Zohar bankruptcy had caused for Dura

over many months, and they determined in their business judgment that creating some distance

from the Zohar bankruptcy would be beneficial for Dura’s ongoing relationships with its customers

and vendors, who would otherwise be concerned that Dura would be dragged into the morass of

                                                  10
                Case 18-10512-KBO        Doc 1034       Filed 10/27/19     Page 11 of 32



the litigation feud in Delaware.       After taking all of the foregoing into consideration, the

independent managers determined that the Middle District of Tennessee was the clear choice: it

is home to two of Dura’s five U.S. plants; nearly half of Dura’s U.S. workforce; approximately 20

customers; and over 400 trade vendors. Accordingly, on October 17, 2019, the independent

managers authorized Dura to file its chapter 11 cases in Nashville.

                                              Argument

          17.     Federal Rule of Bankruptcy Procedure 1014(b) provides that if petitions

commencing cases are filed in different districts against a debtor and an affiliate, “the

court . . . may determine, in the interest of justice or for the convenience of the parties, the district

or districts in which any of the cases should proceed.” Fed. R. Bankr. P. 1014(b) (emphasis added).

As the cases make clear, the test is disjunctive and creates two distinct analytical bases upon which

transfer of venue may be grounded. See, e.g., In re Qualteq, Inc., No. 11-12575 (KJC), 2012 WL

527669, at *6 (Bankr. D. Del. Feb. 16, 2012) (noting that 28 U.S.C. § 1412 is “written in the

disjunctive, making transfer of venue appropriate either in the interest of justice or for the

convenience of the parties.”) (emphasis in original); In re Patriot Coal Corp., 482 B.R. 718, 747

(Bankr. S.D.N.Y. 2012) (same); In re Portjeff Dev. Corp., 118 B.R. 184, 192 (Bankr. E.D.N.Y.

1990) (“28 U.S.C. § 1412 and Bankruptcy Rule 1014 authorize the transfer of cases from one

district to another either in the ‘interest of justice’ or ‘for the convenience of the parties.’”).

          18.     As set forth in greater detail below, relief under Bankruptcy Rule 1014(b) is not

appropriate for four reasons. First, where venue is proper, as it unquestionably is here, a debtor’s

choice of venue is entitled to significant deference. See, e.g., In re Caesars Entm’t Op. Co., Inc.,

No. 15-10047 (KG), 2015 WL 495259, at *7 (Bankr. D. Del. Feb. 2, 2015) (Gross, J.) (collecting

cases).     The Dura Debtors’ independent managers, following extensive analysis by, and

                                                   11
             Case 18-10512-KBO        Doc 1034       Filed 10/27/19    Page 12 of 32



consultation with, Dura’s counsel, caused Dura to file chapter 11 cases in the Tennessee

Bankruptcy Court. This decision was due to, among other factors, the significant concentration of

nearby operations, customers, employees, trade creditors, and other interested parties. Venue in

Nashville is proper pursuant to 28 U.S.C. § 1408 and Dura’s venue determination, therefore, is

entitled to great deference. Indeed, the Dura Debtors are not aware of any cases where a court has

transferred venue from a debtor’s chosen forum — in a venue where the debtor has substantial

operations — to a venue where the only significant connection is place of organization. Nor are

the Dura Debtors aware of any cases where a court has transferred venue on the basis of a contract

or agreement to which the debtor is not a party. This Court should not become the first to do so.

       19.     Second, the Zohar Funds assert that both the Zohar Funds and the Dura Debtors are

affiliates of Ms. Tilton; the Zohar Funds do not even assert any facts to support a finding of an

“affiliate” relationship between the Zohar Funds and the Dura Debtors. Third, the interest of

justice favors the Dura Debtors’ selection of Nashville rather than Wilmington because, as noted

above, there are significant operational and other connections between Dura and Nashville.

Furthermore, the fact that this Court approved the Settlement Agreement does not change the

interests of justice analysis because the pendency of Dura’s bankruptcy case in Tennessee will not

negatively affect rights or obligations the Zohar Funds, Patriarch Partners, or Ms. Tilton (or any

other, actual signatory thereto) may have under the Settlement Agreement. Fourth, Nashville is

in fact the most convenient venue for these cases except with respect to certain of the Zohar Funds’

attorneys, a consideration that is greatly outweighed by the benefits of Nashville venue for the

people and operational partners that are the lifeblood of Dura’s business.




                                                12
             Case 18-10512-KBO          Doc 1034       Filed 10/27/19     Page 13 of 32



I.     The Dura Debtors’ Selection of the Tennessee Bankruptcy Court as a Proper Venue
       Is Entitled to Great Deference.

       20.     The federal bankruptcy venue statute is written broadly to provide debtors with

numerous options: a case may be commenced in the district in which the debtor’s domicile,

residence, principal place of business in the United States, or principal assets in the United States

have been located for at least 180 days before filing. 28 U.S.C. § 1408(1). Under 28 U.S.C. §

1408(2), a debtor’s affiliates can file wherever venue is proper for the debtor.

       21.     Where venue is proper, a debtor’s choice of venue is entitled to significant

deference. See, e.g., In re Caesars Entm’t Op. Co., Inc., No. 15-10047 (KG), 2015 WL 495259,

at *7 (Bankr. D. Del. Feb. 2, 2015) (Gross, J.) (collecting cases). In Enron, the court recognized

that “[a] debtor’s choice of forum is entitled to great weight if venue is proper,” and rejected an

attempt to disrupt that choice. In re Enron Corp., 274 B.R. 327, 342 (Bankr. S.D.N.Y. 2002). As

the Enron court cautioned, “[t]ransferring venue of a bankruptcy case is not to be taken lightly.”

Id. “Where a transfer would merely shift the inconvenience from one party to the other, or where

after balancing all the factors, the equities leaned but slightly in favor of the movant, the [debtor’s]

choice of forum should not be disturbed.” Id. at 342-43 (citation omitted). In light of these and

other considerations, the Enron court honored the debtors’ choice of venue even though most of

the debtors’ principal places of business; a majority of their employees, directors, and officers; and

numerous substantive witnesses were located in the proposed alternative venue.

       22.     As an initial matter, the Zohar Funds incorrectly assert that the Dura Debtors filed

in the Tennessee Bankruptcy Court “at the behest of Ms. Tilton to avoid and circumvent the

bargain she struck in the Delaware Bankruptcy Court.” (Venue Motion at ¶ 5.) This assertion is

simply false as a factual matter: the Dura Debtors’ independent managers (and not Ms. Tilton)

oversaw the venue selection process. Furthermore, the Zohar Funds’ distortions about Ms. Tilton’s
                                                  13
              Case 18-10512-KBO            Doc 1034        Filed 10/27/19       Page 14 of 32



role in the venue selection process aside, there is no dispute that the Dura Debtors’ choice of venue

in the Middle District of Tennessee was proper under 28 U.S.C. § 1408(1). The principal assets

and operations of Debtor Dura G.P. consist of a 235,000 square foot manufacturing facility located

in Lawrenceburg, Tennessee, which is located in the Middle District of Tennessee. Likewise, the

Zohar Funds’ suggestion that the fact no Dura Debtor is incorporated in Tennessee undermines

venue in Nashville is unavailing. (Venue Motion at ¶ 5.) A corporate debtor may file anywhere

that it has principal assets, principal place of business, or state of incorporation, or an affiliate’s

chapter 11 case is pending. That is exactly what the Dura Debtors did—Dura G.P.’s principal

assets are a plant that is located in Lawrenceburg, Tennessee, which is in the Middle District of

Tennessee.

        23.      The process undertaken by Dura’s independent managers which resulted in its

bankruptcy filing in Nashville included significant analysis of all relevant considerations. More

specifically, that decision was driven by, among other factors, the proximity of Dura’s substantial

operations in Tennessee, and that such a filing would allow Dura’s numerous customers, vendors,

and employees located in such state with convenient access to participate in the chapter 11 cases.

By contrast, Dura has no operations, customers, vendors, or employees in Delaware.

        24.      The independent managers’ decision to cause Dura to file their cases in the Middle

District of Tennessee is consistent with their fiduciary duties and is entitled to great weight. In

contrast, the Zohar Funds’ choice of forum should not be entitled to any weight and the Zohar

Funds bear the burden of showing by a preponderance of the evidence that the transfer of venue is

warranted.7 In fact, removing the Dura Debtors’ cases from the Middle District of Tennessee


7   See In re Buffets Holdings Inc., 397 B.R. 725, 727 (Bankr. D. Del. 2008) (“The moving party must demonstrate
    by a preponderance of the evidence that transfer of venue is warranted.”); In re Visteon Corp., No. 09-11786,
    2011 WL 5025004 at *1 (Bankr. D. Del. Oct. 21, 2011) (“GBSI, as defendant, bears the burden of demonstrating,
                                                      14
                Case 18-10512-KBO              Doc 1034         Filed 10/27/19        Page 15 of 32



would impose significant costs on the Dura Debtors, as no efficiencies in administration of the

Dura Debtors’ bankruptcy cases would be gained by removing them from Tennessee.

II.       The Zohar Funds Do Not Assert That Any Dura Debtor Is an “Affiliate” of Any Zohar
          Fund.

          25.      Relief under Bankruptcy Rule 1014(b) is inappropriate because, as an initial matter,

the Zohar Funds do not appear to allege facts in the Venue Motion that, if true, would support a

finding of an “affiliate” relationship for purposes of Bankruptcy Rule 1014(b). Bankruptcy Rule

1014(b) specifically speaks to the relationship between “a debtor and an affiliate,” not an affiliate

of an affiliate. See Fed. R. Bankr. P. 1014(b). In the Venue Motion, the Zohar Funds argue that

Ms. Tilton directly or indirectly owns twenty percent or more of the Zohar Funds. (Venue Motion

at ¶ 26.) The Zohar Funds next assert that Ms. Tilton is the beneficial owner of Dura through her

asserted ownership of the Dura Debtors’ non-Debtor parent, Dura Buyer, LLC (“Dura Buyer”).

Id. What the Zohar Funds do not even argue, however, is how Ms. Tilton’s purported ownership

of two separate companies results in these companies being affiliates of each other—which is what

is required for Bankruptcy Rule 1014(b) to apply. The Zohar Funds’ approach is not surprising

because the ownership structure of Dura Buyer remains subject to litigation, and resolution of that

matter will require discovery, briefing, and resolution by a court of competent jurisdiction.

          26.      Furthermore, in the Dura term loan credit agreement, pursuant to which the Zohar

Funds are the lenders, and the Dura Debtors are the borrowers, there is an explicit acknowledgment

that neither the Zohar Funds nor any affiliate of the Zohar lenders were “Affiliates” of the Dura


      by a preponderance of the evidence, that a transfer of venue is warranted.”); In re Hayes Lemmerz Intern Inc.,
      312 B.R. 44, 46 (Bankr. D. Del. 2004) (“The party seeking a transfer bears the burden of demonstrating by a
      preponderance of the evidence that a transfer of venue is warranted.”); In re Hechinger Inv. Co. of Delaware Inc.,
      296 B.R. 323, 324 (Bankr. D. Del. 2003) (“The decision of whether venue should be transferred lies within the
      sound discretion of the Court, though the moving party must demonstrate by a preponderance of the evidence that
      such change is warranted.”)

                                                           15
                 Case 18-10512-KBO               Doc 1034         Filed 10/27/19        Page 16 of 32



Debtors for purposes of the credit agreement.8 However, this Court need not and should not reach

this issue, because even assuming the Dura Debtors and the Zohar Funds are “affiliates,” venue

transfer is inappropriate.

III.       The Interest of Justice Favors Tennessee—Not Delaware.

           27.      When evaluating the “interest of justice” prong, courts apply a “broad and flexible

standard” that “considers whether transfer of venue will promote the efficient administration of

the estate, judicial economy, timeliness, and fairness.” In re Enron Corp., 274 B.R. 327 at 343.

These factors favor respecting the Dura Debtors’ choice of venue. Here, no efficiencies in the

administration of the Dura Debtors’ bankruptcy cases would be gained by removing these cases

from Tennessee. In fact, transferring these cases to Delaware would impose significant costs on

the Dura Debtors’ estates and likely would delay the ongoing administration of these chapter 11

cases. Further, transferring these cases to Delaware would not promote judicial economy as this

Court retains jurisdiction over the monetization process and the allocation of proceeds among

equity holders of Dura Buyer, which sits “above” the Dura Debtors. Accordingly, there is no risk

of overlap with respect to decisions made by this Court and the Tennessee Bankruptcy Court.




8      Term Loan Credit Agreement § 1.1, definition of “Affiliate” (“Affiliate” means, with respect to a specified Person,
       any other Person which directly or indirectly, through one or more intermediaries, controls or is controlled by or
       is under common control with such Person, and without limiting the generality of the foregoing, includes (i) any
       Person which beneficially owns or holds ten (10%) percent or more of any class of Voting Stock of such Person
       or other equity interests in such Person, (ii) any Person of which such Person beneficially owns or holds ten (10%)
       percent or more of any class of Voting Stock or in which such Person beneficially owns or holds ten (10%) percent
       or more of the equity interests and (iii) any director or executive officer of such Person. For the purposes of this
       definition and the definition of “Voting Stock”, the term “control” (including with correlative meanings, the terms
       “controlled by” and “under common control with”), as used with respect to any Person, means the possession,
       directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person,
       whether through the ownership of Voting Stock, by agreement or otherwise. Notwithstanding the foregoing, for
       purposes of this Agreement, none of the Agent, any Lender or any Affiliate of any Lender shall be an Affiliate
       of the Borrower or any of its Subsidiaries.”) (emphasis added). The Dura Debtors intend to introduce a copy of
       the Term Loan Credit Agreement (to which the Zohar Debtors are party) into evidence at the hearing.

                                                             16
             Case 18-10512-KBO         Doc 1034       Filed 10/27/19    Page 17 of 32



       28.     While the Venue Motion was timely filed, the Tennessee Bankruptcy Court has

already held two hearings in the Dura Debtors’ chapter 11 cases. An immediate request to transfer

venue does not shift the strong presumption away from maintaining the Dura Debtors’ properly

chosen forum. With respect to fairness, as courts have recognized, the Dura Debtors’ independent

managers determined that the Middle District of Tennessee was the most appropriate venue.

Indeed, it could even be a breach of fiduciary duty to fail to determine the optimal venue for a

bankruptcy case. See Patriot Coal Corp., 482 B.R. at 742 (“No party has alleged, and there is no

evidence in the record, that the Debtors acted in bad faith in filing their chapter 11 cases in New

York. Indeed, it could be argued that doing so was entirely consistent with, or even required by,

the Debtors’ fiduciary duties.”); see also United States v. Cinemark USA, Inc., 66 F. Supp. 2d 881,

889 (N.D. Ohio 1999) (“[U]nlike defendant forum shopping, plaintiff forum shopping is not an

evil to be avoided, but rather is an inherent part of our federal court network. A plaintiff may have

available numerous places of equal convenience to bring his or her suit, and has every right to file

in the forum that is most geographically convenient or that has the most favorable law.”) (internal

quotation marks omitted).

       29.     As described further above, Dura has strong ties to Tennessee: nearly half of its

U.S. workforce and two of its five U.S. plants are located near Nashville, and Dura’s independent

managers believed that having the chapter 11 cases filed close to Dura’s operations would also be

beneficial to maintain strong relationships with Dura’s vendors, customers, and employees, and

allow such parties convenient access to participate in the chapter 11 cases. As noted elsewhere

herein, Dura’s independent managers analyzed and determined that it is appropriate to prosecute

their chapter 11 cases in a district other than the venue where the long-running Zohar ownership

dispute remains subject to litigation. Accordingly, the independent managers determined that the

                                                 17
             Case 18-10512-KBO          Doc 1034       Filed 10/27/19    Page 18 of 32



Middle District of Tennessee was the most appropriate venue, and authorized Dura to file its

chapter 11 cases there. Venue in Nashville serves the interests of justice and this Court should,

therefore, respect that decision.

       30.     Finally, the Settlement Agreement between the Zohar Funds and Ms. Tilton does

not change the fact that the interests of justice favor Tennessee over Delaware. More specifically,

as further detailed below, Dura is not a party to the Settlement Agreement, and any claim relating

to a purported breach of the Settlement Agreement by any party thereto may proceed in this Court.

Finally, the interests of justice are served by allowing Dura to prosecute its chapter 11 restructuring

in Tennessee rather than Delaware, because Dura has a variety of stakeholders other than the Zohar

Funds, including trade creditors that collectively are owed at least $49 million as of the petition

date. The Dura Debtors are fiduciaries for all of their constituencies, and forcing Dura’s chapter

11 cases to Delaware based solely on the narrow interests of the Zohar Funds and the Settlement

Agreement they signed with Ms. Tilton would not maximize value or be in the interests of Dura’s

numerous other stakeholders, none of whom are represented in the Zohar Funds’ bankruptcy cases.

IV.    Convenience of the Parties Also Favors the Dura Debtors’ Venue Choice of the
       Middle District of Tennessee.

       31.     Venue in the Middle District of Tennessee is also appropriate because it is the more

convenient forum—and certainly not a less convenient forum—for the parties than Delaware.

When evaluating the “convenience of the parties,” courts consider many factors, including:

(a) proximity of creditors of every kind to the court; (b) the proximity of the debtor to the court;

(c) the proximity of witnesses necessary for the administration of the estate; (d) the location of the

debtor’s assets; and (e) the economic administration of the estate. See In re Innovative Commc’ns




                                                  18
              Case 18-10512-KBO             Doc 1034        Filed 10/27/19       Page 19 of 32



Co., 358 B.R. 120, 126 (Bankr. D. Del. 2006).9 Under these factors, Tennessee clearly represents

a convenient forum for the Dura Debtors’ bankruptcy cases; indeed, even more so than Delaware.

        32.      To be clear, both this Court and the Tennessee Bankruptcy Court are highly

competent and well-equipped to administer these chapter 11 cases fairly. To the extent, however,

that the Court embarks on a convenience analysis, the convenience of the parties weighs heavily

in support of the Dura Debtors’ choice of the Middle District of Tennessee. Moreover, even if the

relevant factors are ultimately inconclusive as to a determination of the location convenient to the

parties, the fact that the Dura Debtors chose the Middle District of Tennessee weighs heavily in

favor of that venue. See FTI Consulting, Inc. v. Merit Mgmt. Grp., LP, No. 11-cv-7670, 2014 WL

3858365, at *4 (N.D. Ill. Aug. 5, 2014) (“The witnesses and parties are located across the country,

and neither party has made a convincing argument that it would be more convenient to travel to

one forum as opposed to the other. But the fact that the plaintiff chose the Northern District of

Illinois as its forum is significant, and because the other factors are inconclusive, the private

interest factors as whole favor the Trustee.”).

        A.       The Economic Administration of the Dura Debtors’ Chapter 11 Cases Favors
                 Tennessee.

        33.      Of the various convenience factors that courts analyze, the economic administration

of the estate is the most important. In re Commonwealth Oil Refining, 596 F.2d 1239, 1247 (5th

Cir. 1979); In re Suzanne de Lyon, Inc., 125 B.R. 863, 869 (Bankr. S.D.N.Y. 1991). In this case,

the Middle District of Tennessee has multiple advantages over Delaware.




9   A sixth factor—the necessity for ancillary administration if liquidation should result—is inapplicable in this
    matter.

                                                       19
             Case 18-10512-KBO         Doc 1034       Filed 10/27/19    Page 20 of 32



       34.     Most significantly, Nashville is a central and easily-accessible location for other

stakeholders and advisors located in all parts of the country. Nashville is serviced by a large

international airport providing numerous travel options for the Dura Debtors’ stakeholders and

their respective advisors. See Enron Corp., 274 B.R. at 339 (explaining that, for similar reasons,

New York “is convenient with respect to both the diversity of locations served and the frequency

of service provided”); see id. at 345 (“The Debtors’ multifaceted business enterprises affect parties

throughout the nation and the world. New York’s accessibility for all creditors (and stockholders)

weighs in favor of a New York venue.”). For individuals traveling from Detroit, Michigan (the

location of the Dura Debtors’ headquarters), Nashville provides more flight options, including

more direct flights, and decreased travel time when compared to a trip to Wilmington. See, e.g.,

In re Bruno’s, Inc., 227 B.R. 311, 330 (Bankr. N.D. Ala. 1998) (declining transfer to Delaware

where “witnesses would be inconvenienced by travel to Delaware without access to direct airplane

flights, change in time zone, and in some cases having to stay one or more nights away from their

homes, family, and jobs.”).

       B.      Proximity of the Dura Debtors to the Court Favors Tennessee.

       35.     As set forth above, the Dura Debtors have significant operations in and around the

Middle District of Tennessee. The Dura Debtors’ Tennessee manufacturing facilities employ more

than 325 people, representing almost half of their U.S. workforce. By comparison, none of the

Dura Debtors have any physical assets, operations, or employees in Delaware. If venue were

transferred to Delaware under these facts, based solely on Dura’s state of incorporation and when

there are zero operations in Delaware, the bankruptcy courts in the other 93 judicial districts would

be effectively foreclosed from adjudicating large chapter 11 cases given the substantial number of

Delaware companies. That is neither good policy nor consistent with the law.

                                                 20
             Case 18-10512-KBO         Doc 1034       Filed 10/27/19     Page 21 of 32



       36.     In a similar vein, bankruptcy courts also prefer venues where “[m]ost of the entities

and individuals expected to be responsible for the financial restructuring and development of a

plan of reorganization in [the] case are located . . . or have ready access.” Enron, 274 B.R. at 349.

Key among this group are “Debtors’ legal and financial advisors.” Id. Here, Kirkland (Dura’s

proposed lead restructuring counsel) and Portage Point (Dura’s proposed restructuring advisor) are

primarily based out of Chicago, Illinois which is an hour and a half flight to Nashville, Tennessee.

Further, the Dura Debtors’ Chief Financial Officer, Kevin Grady, lives in the metro Detroit area,

which is also an hour and a half away from Nashville by plane. By contrast, there are no direct

flights between either Chicago or Detroit to Wilmington, and any flight to Philadelphia or

Washington, D.C. would require a lengthy car or train ride thereafter.

       C.      Proximity of the Creditors to the Court Favors Tennessee.

       37.     Nashville is likewise a more convenient forum for the Dura Debtors’ non-Zohar

creditors. More specifically, 458 of the Dura Debtors’ world-wide suppliers are located in

Tennessee. None are located in Delaware. And, as highlighted below, of the Dura Debtors’ 41

largest unsecured creditors that are located in the United States, 26 are located in Tennessee or the

nearby states of Michigan, Illinois, Indiana, or Kentucky. Again, none are located in Delaware:




                                                 21
             Case 18-10512-KBO         Doc 1034       Filed 10/27/19     Page 22 of 32




       38.     Further, the Zohar Funds are not operating companies; they are collateralized loan

origination vehicles formed under Delaware law. In contrast, the Dura Debtors are living,

breathing companies with ongoing operations, employees, customers, and vendors with operations

in multiple states and a dozen foreign countries. This is relevant to the analysis here because one

must not conflate place of incorporation and physical location; only the latter matters for the

convenience inquiry. See, e.g., Bruno’s, 227 B.R. at 330 (“Location . . . refers to the physical

location of the parties, rather than their state of incorporation.”). Neither the Zohar Funds, nor any

of the Dura Debtors’ creditors have their principal place of business in Delaware; indeed, the

footnote on the first page of the Venue Motion (and each other pleading in these cases) provides

that the Zohar Funds’ business affairs are managed out of FTI Consulting’s New York City office.



                                                 22
             Case 18-10512-KBO            Doc 1034        Filed 10/27/19       Page 23 of 32



       39.     With respect, this Court should not put the professionals ahead of the people who

are the lifeblood of Dura’s business.          Nashville is a more convenient travel location than

Wilmington for nearly all relevant parties, including the Dura Debtors, their advisors, and their

significant creditors, save for certain of the Zohar Funds’ attorneys, some of whom are based in

Wilmington. And, as demonstrated by the below chart, even with respect to those certain

stakeholders that are located in New York City (such as certain advisors to the Zohar Funds and

their stakeholders), Nashville is nearly as convenient as Wilmington, given the frequency and short

duration of direct flights from New Jersey and New York to Nashville.10

                                              To Nashville                        To Wilmington
     From Nashville                     No Travel Required                  Flight to Philadelphia - no
                                                                            nonstop flights
     From Detroit                       Flight: 1 hour, 36 minutes          Flight to Philadelphia: 1
                                                                            hour, 39 minutes, followed
                                                                            by an approximately 45
                                                                            minute drive to
                                                                            Wilmington
     From Chicago                       Flight: 1 hour, 35 minutes  Flight to Philadelphia: 2
                                                                    hours, 2 minutes, followed
                                                                    by an approximately 45
                                                                    minute drive
     From New York                      Flight: 2 hours, 28 minutes Fastest Train: 1 hour, 42
                                                                    minutes
                                                                            Drive: 2 hours, 12 minutes

       D.      Proximity to Witnesses Necessary for the Administration of the Estate Is Not
               Relevant and, Even if It Were, It Would Favor Tennessee.

       40.     While courts will assess the proximity of witnesses when evaluating the

convenience of multiple forums, such an inquiry is relevant only to the extent that the witnesses




10     The representative travel times in the following chart were calculated by searching kayak.com for
       representative durations of nonstop flights, and by reference to Google Maps for representative train and
       driving travel time.
                                                     23
             Case 18-10512-KBO         Doc 1034       Filed 10/27/19    Page 24 of 32



may be actually unavailable for the trial in one of the forums. In re DHP Holdings II Corp., 435

B.R. 264, 274 (Bankr. D. Del. 2010) (citing Jumara, 55 F.3d at 879); see also Enron Corp., 724

B.R. at 347 (declining to transfer to forum where witnesses with substantial knowledge are

located). No party-in-interest has alleged that any material witnesses are available in Delaware

that would not be available in Nashville.

       41.      Even if the proximity of witnesses were a relevant consideration, this factor also

favors Nashville. As explained above, the Dura Debtors’ Chief Financial Officer and majority of

advisors are located in Detroit and Chicago, respectively. Thus, key witnesses necessary for the

administration of the estate likewise are generally located in those places. Further, with respect to

advisors located in New York, New York, the fastest train route from Penn Station to Wilmington,

Delaware is one hour and 42 minutes—consistent with the flight time from Chicago and Detroit

to Nashville.

       E.       The Location of the Dura Debtors’ Assets Favors Tennessee.

       42.      The final factor—the location of the debtor’s assets—is less relevant where, as is

the case here, the Dura Debtors are not liquidating entities. See Enron Corp.,

274 B.R. at 347–48; Patriot Coal, 482 B.R. at 753–54. Nevertheless, this factor still favors

Tennessee, as the Dura Debtors have major assets and operations in Tennessee, and none in

Delaware.

V.     The Zohar Funds’ Other Arguments Regarding Transfer of Venue to Delaware Also
       Do Not Mandate Transfer from Tennessee.

       A.       The Settlement Agreement Between the Zohar Funds and Ms. Tilton Has No
                Bearing on the Validity of the Dura Debtors’ Choice of Forum.

       43.      Ultimately, the Zohar Funds’ principal justification for venue in Delaware is that

the Zohar Funds and Ms. Tilton (among other parties, but not including the Dura Debtors) entered

                                                 24
               Case 18-10512-KBO              Doc 1034         Filed 10/27/19         Page 25 of 32



into the Settlement Agreement, and that the Dura Debtors will undermine that agreement by

proceeding in Tennessee. This argument is flawed for many reasons, most critically that no Dura

Debtor nor any of its independent managers is party to the Settlement Agreement.

         44.      The Venue Motion’s recurrent theme that the Dura Debtors are somehow bound by

the Settlement Agreement due to the fact their CEO and largest indirect shareholder signed that

agreement likewise does not pass muster. It is a bedrock principle of Delaware corporate law that

shareholders are separate from corporations in which they hold stock, and neither is responsible

for the liabilities of the other.11 The marketplace’s expectation of corporate separateness under

Delaware corporate law is significant in American commerce: it has led Delaware—a state with

a population of approximately 950,000 people—to become the home of over 1.4 million

corporations, including over 2/3 of the Fortune 500 and over 80% of all public companies.12 The

suggestion that the Dura Debtors are bound by the Settlement Agreement signed by their

shareholders is at odds with this critical principle of Delaware law. Likewise, the Zohar Funds

certainly could have bargained to have Ms. Tilton’s portfolio companies also sign the Settlement

Agreement. The Zohar Funds did not do so. Therefore, the Zohar Funds cannot now reform that

agreement or obtain equitable relief in this proceeding to remedy their failure to do so.13


11   See, e.g., Scott-Douglas Corp. v. Greyhound Corp., 304 A.2d 309, 314 (Del. Super. Ct. 1973) (“As a general rule,
     the corporation is an entity distinct from its shareholders even if its stock is wholly owned by one person or
     corporation.”); Buechner v. Farbenfabriken Bayer Aktiengesellschaft, 38 Del. Ch. 490, 494, 154 A.2d 684, 687
     (1959) (“A creditor of the parent corporation may not, in the absence of fraud, disregard the separate existence of
     a subsidiary corporation and look directly to specific assets of a subsidiary for satisfaction of his claim against
     the parent.”).

12   See Delaware Division of Corporations: 2018 Annual Report Statistics, attached hereto as Exhibit A.

13   The relief requested in the Venue Motion effectively seeks reformation of the settlement agreement to include the
     Dura Debtors as a party, or an injunction binding the Dura Debtors to an agreement they did not sign. The rest
     of this objection speaks for itself on the venue argument, but the Zohar Funds have not complied with the
     requirements for such relief. Reformation of a contract requires an adversary proceeding pursuant to Bankruptcy
     Rule 7001, and the Zohar Funds have not commenced an adversary proceeding. An injunction would require an
     applicable provision of the Bankruptcy Code and supporting facts. In any event, the Dura Debtors are not aware
                                                          25
             Case 18-10512-KBO          Doc 1034        Filed 10/27/19      Page 26 of 32



       45.     Even if this Court were to determine that Dura was bound by the monetization

process set forth in the Settlement Agreement, filing for bankruptcy in the Middle District of

Tennessee is not necessarily inconsistent with the monetization process. Filing for chapter 11

protection is not itself a monetization event; as of the time of the chapter 11 filing, Dura was

indisputably out of liquidity to continue operations, and was nearly $50 million behind on debts to

its trade vendors. The monetization process contemplates cooperation between Ms. Tilton and the

CRO of the Zohar Funds regarding a sale process; it does not contemplate restrictions on filing for

bankruptcy when necessary in order to preserve the continued operations of an insolvent

company. In any event, the Dura Debtors intend to run a transparent marketing and sale process

to maximize value for all stakeholders, and due to the Bardin Hill-backed DIP facility, the Zohar

Funds and their independent director are expected to have input in that process.

       B.      The Tennessee Bankruptcy Court May Exercise Jurisdiction Over the Dura
               Debtors Notwithstanding the Zohar Funds’ Claims.

       46.     The Zohar Funds also assert that the Tennessee Bankruptcy Court cannot have

jurisdiction over critical aspects of the Dura Debtors’ restructuring—namely, approval of

postpetition financing on a nonconsensual basis and/or a sale free and clear of the Dura Debtors’

term loan claims based on the fact that the Zohar Funds are chapter 11 debtors with cases pending

before a different bankruptcy court.

       47.     This argument is flawed because it demands that the Tennessee Bankruptcy Court

decline to exercise its properly-vested jurisdiction over potentially critical issues in the Dura

Debtors’ chapter 11 cases because a technical reading of the Bankruptcy Code may vest the




   of any provision of the Bankruptcy Code that would permit the Zohar Funds to bind the Dura Debtors to an
   agreement they did not sign.

                                                   26
             Case 18-10512-KBO         Doc 1034       Filed 10/27/19    Page 27 of 32



Delaware Bankruptcy Court with overlapping exclusive jurisdiction over an indirect, beneficial

lien interest purportedly held by the Zohar Funds. This argument ignores the foundational and

fundamental truth that the Tennessee Bankruptcy Court (and no other court) has jurisdiction over

the Dura Debtors and their property. See 28 U.S.C. § 1334(e). For the avoidance of any doubt, the

Dura Debtors and their property are not property of the Zohar Funds’ estates. See In re Residential

Capital, LLC, 556 B.R. 555, 561 (Bankr. S.D.N.Y. 2016) (citing U.S. v. Whiting Pools, Inc., 462

U.S. 198 (1983)) (finding that the mere fact that the debtor possessed a mortgage over certain

property was insufficient to convert the mortgaged property into property of the debtors’ estates);

see also Farmers Bank v. March (In re March), 140 B.R. 387 (E.D. Va. 1992), aff’d, 998 F.2d 498

(4th Cir. 1993). Instead, under the plain text of 28 U.S.C. § 1334(e), the Tennessee Bankruptcy

Court has exclusive jurisdiction over the Dura Debtors’ property (which property is proposed to

be pledged as collateral in the proposed DIP facility).

       48.     The Zohar Funds argue that their rights as indirect beneficiaries of the lien securing

the Dura Debtors’ obligations under the prepetition term loan agreement are property of their

estates that can only be decided by this Court. However, to be clear, such lien was granted, not to

the Zohar Funds themselves, but rather to the prepetition term loan agent, Ankura. Ankura is not

a chapter 11 debtor. Moreover, upon an event of default under the applicable credit documents,

“the [Prepetition Term Loan Agent] may (on behalf of itself and [the Prepetition Term Loan

Lenders]) demand, sue for, collect, or make any settlement or compromise it deems desirable with

respect to the [Prepetition Term Loan Collateral].” For these reasons, it is the prepetition term

loan agent (as lienholder) who has the power, subject to the terms of that certain intercreditor

agreement dated January 21, 2010, by and among the RBL agent and the term loan agent, among

others (the “Intercreditor Agreement”), to request adequate protection of the lien, and to make

                                                 27
              Case 18-10512-KBO        Doc 1034       Filed 10/27/19     Page 28 of 32



decisions with respect to the prepetition term loan agent’s lien on the prepetition term loan

collateral (albeit at the direction of the required prepetition term loan lenders). Nonetheless, this

makes the Zohar Funds’ interest in the lien remote and indirect.

       49.      Additionally, as the Supreme Court correctly stated in the Whiting Pools case, the

Bankruptcy Code “does not expand the rights of the debtors in the hands of the estate . . . [and] the

estate succeeds to no more or greater causes of action against third parties than those held by the

Debtor.” Whiting Pools, 462 U.S. at 204 n.8; see also Butner v. U.S., 440 U.S. 48, 55 (1979)

(“[p]roperty interests are created and defined by state law.”). Here, under the express terms of the

prepetition term loan security agreement, the liens granted to the Zohar Funds are subjected to and

limited by the Intercreditor Agreement. Pursuant to the Prepetition Term Loan Security Agreement

§ 1 (“To secure . . . the Obligations . . . subject to the [Intercreditor Agreement], each grantor

hereby pledges, charges, assigns, and grants, to Agent, for the benefit of itself and for the benefit

of the other Secured Parties, a continuing security interest in and Lien on . . . [Prepetition Term

Loan Collateral]”) (emphasis added). The Intercreditor Agreement expressly contemplates and

authorizes the Dura Debtors’ entry into the DIP facility (including the priming liens associated

therewith).

       50.      In short, the Zohar Funds demand that the Tennessee Bankruptcy Court decline to

exercise its in rem and in personam jurisdiction over the Dura Debtors and their property with

respect to financing or sale matters, on the grounds that the Delaware Bankruptcy Court has

exclusive jurisdiction over the Zohar Funds’ indirect interest in a lien that is expressly conditioned

on compliance with the Intercreditor Agreement. This demand represents the proverbial “tail

wagging the dog” and flies in the face of the policy underlying 28 U.S.C. § 1334(e), namely, that

a “bankruptcy court’s in rem jurisdiction over a debtor’s estate . . . permits a determination of all

                                                 28
               Case 18-10512-KBO            Doc 1034        Filed 10/27/19       Page 29 of 32



claims that anyone, whether named in the action or not, has to the property or thing in question.”

Universal Oil Ltd. v. Allfirst Bank (In re Millennium Seacarriers, Inc.), 419 F.3d 83, 92 (2d Cir.

2005). Moreover, the Zohar Funds’ jurisdictional argument is moot now that the Dura Debtors

have selected the Bardin Hill DIP, which has the support of the Zohar Funds.

         51.      The Tennessee Bankruptcy Court’s in rem jurisdiction permits it to determine

claims against the Dura Debtors’ property. This Court’s in rem jurisdiction permits it to determine

claims against the relevant property of the Zohar Funds’ estates (namely, any claims against the

Zohar Funds’ indirect interest in the lien on the Prepetition Term Loan Collateral). With respect,

under 28 U.S.C. § 1334(e), this Court cannot determine claims against the Dura Debtors or their

property. Those tasks are properly within the ambit of the Tennessee Bankruptcy Court’s

jurisdiction over the Dura Debtors’ chapter 11 cases. Moreover, the purpose of this Court’s in rem

jurisdiction with respect to the Zohar Funds’ interest in the lien on the prepetition term loan

collateral would not be violated by the Tennessee Bankruptcy Court’s entry of a DIP order, because

such approval does not, in any way, determine what rights the Zohar Funds’ creditors may have

with respect to such lien.

         52.      Finally, applying 28 U.S.C. § 1334(e) to prevent the Tennessee Bankruptcy Court

from entering any order that affects the term loan claims violates two critical canons of statutory

construction: namely, that statutes not be construed to produce absurd results,14 and that specific

words in a statue should not be read in a vacuum, but with reference to the statutory context and

purpose.15 The Zohar’s application of 28 U.S.C. § 1334(e) leads to the absurd result that the



14   See, e.g., Contreras Aybar v. Sec’y U.S. Dep’t of Homeland Sec., 916 F.3d 270, 274 (3d Cir. 2019); U.S. v.
     Fitzgerald, 906 F.3d 437, 447 (6th Cir. 2018).

15   See Borenstein v. Comm’r of Internal Revenue, 919 F.3d 746, 752 (2d Cir. 2019).

                                                       29
             Case 18-10512-KBO        Doc 1034       Filed 10/27/19    Page 30 of 32



Tennessee Bankruptcy Court—the Court with exclusive jurisdiction over the Dura Debtors’

property—exceeds its jurisdictional mandate when it enters any order that has any impact on the

Zohar Funds’ interest in the prepetition term loan agent’s lien. This reasoning also ignores the

statutory context and purpose of 28 U.S.C. § 1334(e), which, as discussed herein, is to provide the

Tennessee Bankruptcy Court with sufficient jurisdiction over the Dura Debtors’ property evaluate

claims made against such property. The Zohar Funds’ application of 1334(e) would, in fact, have

the exact opposite result, by prohibiting the Tennessee Bankruptcy Court from making any such

determinations without this Court’s permission.

                                              Conclusion

       53.     In sum, the Dura Debtors did not choose to file in Tennessee because they were

“running away” from Delaware and this Court. The decision to file the Dura Debtors’ chapter 11

cases in the Tennessee Bankruptcy Court was based upon analysis by the Dura Debtors’ advisors

and Dura’s independent managers. Dura determined that filing its chapter 11 cases in Tennessee,

which is close to a substantial number of its vendors, customers and employees, would be

beneficial and value-maximizing. Dura was also concerned that having the ownership dispute

pending in the same court as Dura’s chapter 11 cases would cause confusion and ultimately chill

bidding by prospective purchasers of Dura’s assets. The decision to file the Dura chapter 11 cases

in Tennessee was driven by the independent managers’ determination that their fiduciary duties to

Dura’s stakeholders were best fulfilled by filing in a district without the significant headwinds of

the separate ownership dispute regarding Dura’s non-debtor parent Dura Buyer, and in an

indisputably convenient forum where the Dura Debtors have substantial operations.

       54.     The Zohar Funds are adequately represented and involved in the Dura Debtors’

chapter 11 cases. To the extent the Zohar Funds believe there has been a violation of the settlement

                                                30
           Case 18-10512-KBO         Doc 1034      Filed 10/27/19   Page 31 of 32



agreement by Ms. Tilton, they are free to pursue their remedies against her in this Court.

Accordingly, the Dura Debtors respectfully submit that this Court should deny the Venue Motion

and allow the Dura Debtors’ chapter 11 cases to proceed in their chosen forum.




                            [Remainder of page intentionally left blank.]




                                              31
            Case 18-10512-KBO      Doc 1034   Filed 10/27/19    Page 32 of 32



Respectfully submitted,

October 27, 2019
Wilmington, Delaware

/s/ Justin R. Alberto
Justin R. Alberto (DE 5126)               James H.M. Sprayregen, P.C.
BAYARD, P.A.                              Ryan Blaine Bennett, P.C. (admitted pro hac vice)
600 North King Street, Suite 400          Gregory F. Pesce (admitted pro hac vice)
Wilmington, Delaware 19801                KIRKLAND & ELLIS LLP
Telephone:       (302) 655-5000           KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (302) 658-6395           300 North LaSalle Street
                                          Chicago, Illinois 60654
                                          Telephone:       (312) 862-2000
                                          Facsimile:       (312) 862-2200
                                          - and -
                                          Christopher Marcus, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:     (212) 446-4800
                                          Facsimile:     (212) 446-4900

                                          Co-Counsel to the Dura Debtors
